                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                 ORLANDO DIVISION


CLARK STEWART,

                      Plaintiff,

v.                                                         Case No: 6:18-cv-2111-Orl-41DCI

FLORIDA COMMUNITY LAW
GROUP, P.L.,

                      Defendant.
                                            /

                                            ORDER

       THIS CAUSE is before the Court on the Joint Motion for Conditional Class Certification

and Preliminary Approval of Class Settlement Agreement (“Motion,” Doc. 29). United States

Magistrate Judge Daniel C. Irick issued a Report and Recommendation (Doc. 30), which

recommends that the Motion be granted and the Proposed Preliminary Order (Doc. 29-4) be

approved with certain modifications. The parties filed a Joint Notice of No Objection (Doc. 31).

After a de novo review of the record, the Court agrees with the analysis in the Report and

Recommendation. Therefore, it is ORDERED and ADJUDGED as follows:

           1. The Report and Recommendation (Doc. 30) is ADOPTED and CONFIRMED and

              made a part of this Order.

           2. The Joint Motion for Conditional Class Certification and Preliminary Approval of

              Class Settlement Agreement (Doc. 29) is GRANTED.

           3. The Proposed Preliminary Order (Doc. 29-4) is APPROVED as modified in the

              Report and Recommendation.




                                           Page 1 of 2
           4. This case is set for a fairness hearing on January 2, 2020, at 10:00 a.m. in Courtroom

              5B. George C. Young United States Courthouse Annex, 401 W. Central Boulevard,

              Orlando, Florida, before the Honorable Carlos E. Mendoza.

       DONE and ORDERED in Orlando, Florida on September 6, 2019.




Copies furnished to:

Counsel of Record




                                           Page 2 of 2
